DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                     Election/Restrictions
Applicant’s election without traverse of claims 6-10 in the reply filed on 12-3-2021 is acknowledged. Accordingly, claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-3-2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 6-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liangming Zhong (CN-107,857,505, hereinafter Zhong) and in further view of Kwon et al. (US-2004/0,119,191 hereinafter Kwon)Regarding claim 6,
A method to prepare a multilayer artificial stone wherein the multilayer artificial stone comprises a decorative layer and a bottom layer which are arranged from top to bottom, the decorative layer and the bottom layer bind together to form an integral body; 
the decorative layer comprises the following components in percentage by weight:  
80%-90% of a decorative stone, 5%-15% of an unsaturated polyester resin, 0.6%-2% of a coupling agent, 0.7%-1.2% of a curing agent, and 1%-5% of a pigment filler; 
the bottom layer comprises the following components in percentage by weight: 65%-78% of a calcium carbonate stone, 10%-18% of an unsaturated polyester resin, 0.6%-2% of a coupling agent, 0.7%-1.2% of a curing agent, and 1-15% of a pigment filler; 
wherein the method comprises the following steps: 
A: heating the unsaturated polyester resin to 20 - 30 °C; 
adding the coupling agent, the curing agent, and the pigment filler; stirring thoroughly to obtain a dispersion of pigment and resin; 
B. adding the decorative stone and the dispersion of pigment and resin into a trough, stirring thoroughly to obtain a decorative layer pre-formed material; 
C. spreading the decorative layer pre-formed material in a mold frame, pre-pressing to obtain the decorative layer; 
D. transferring the calcium carbonate stone and the dispersion of pigment and resin into the trough, stirring thoroughly to obtain a bottom layer pre-formed material; 
E. spreading the bottom layer pre-formed material on an upper surface of the decorative layer in the mold frame; 
pressing to form the bottom layer which binds to the decorative layer to form a primary preliminary stone surface; 
F. curing the primary preliminary stone surface in a curing oven;
polishing a surface of the decorative layer to obtain the multilayer artificial stone
Zhong teaches the following:
It should be noted that limitations a.) is found to be in the preamble of the claims. (Abstract) teaches an artificial stone is prepared from, by weight, 50-70 parts of an A material, 20-40 parts of a B material and 1-6 parts of a C material, wherein the A and B materials are wet materials which includes resin, filler, a coupling agent, a curing agent and toner, and the C material is powder which includes filler and toner; the preparation method of the artificial stone comprises the steps of: preparing the A, B and C materials at specified ratios, arranging the materials, and performing sizing, heat curing, grinding for thickness defining, polishing and other processes to obtain the artificial stone. In addition, the case law for substantially identical process and structure may be recited regarding any discrepancies with the final products produced.  Consequently, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
& c.) It should be noted that limitations b.) & c.) are found to be in the preamble of the claims. ([0011] – [0017]) teaches that material A comprises in part by weight the following:Ex parte Pfeiffer
(Abstract) teaches that materials A and B are wet materials which includes resin, filler, a coupling agent, a curing agent and toner. ([0082]) teaches to weigh the resin, toner, coupling agent and curing agent in the blender according to the proportions of each component in the material, and stir for 30 minutes to make color paste.
([0082]) teaches next weigh the quartz sand and crystal. The sand and powder are mixed evenly in the mixer, pour the color paste and continue to stir to obtain material.
, f.) & g.) ([0085]) teaches spread a part of the mixture of material A and material B on the mold, evenly cover a part of material C, then spread a part of the mixture of material A and material B, and then evenly cover another part. As such, since A and B are used to evenly cover the mold and material already found in the mold (material c). C is understood to form a base layer and materials A and B are understood to form the decorative layer. Even if this is not the case, and C is actually the decorative layer, Zhong is understood to still disclose the fabrication of a multilayer artificial stone comprising a decorative layer and bottom layer, with the decorative layer and bottom layer being themselves layered in a mold. Highlighting, that it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiment. (In re Susi, 169 USPQ 423)  Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for In re Burckel, 201 USPQ 67).
([0085]) teaches following the layering of materials A, B & C within the mold, the article is then press to compact the mixture of A, B, and C.
([0087]) teaches that heating and curing may be utilized. This is done by adding the stone blank after pressing in step E into a curing furnace for heating.
([0088]) teaches that the thickness of the article can be varied by grinding. ([0089]) teaches that after the thickness is fixed to a desired amount, the stone can then be water polished. 
Regarding Claim 6, Zhong teaches fabricating a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article. Zhong is silent on implementing an unsaturated polyester resin that is heated to 20 - 30 °C during processing and implementing a calcium carbonate. In analogous art for producing an artificial stone plate from a combination of materials that comprises a decorative stone, polyester resin, a coupling agent, a curing agent, and a pigment, Kwon suggests details regarding implementing an unsaturated polyester resin that is heated to 20 - 30 °C during processing and calcium carbonate, and in this regard Kwon teaches the following:
& h.) ([0019]) teaches that raw material compound includes one or more thermosetting resins selected from the group consisting of unsaturated polyester resin and one or more fillers selected from the group consisting of calcium In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article of Zhong. By utilizing an unsaturated polyester resin that is heated to 20 - 30 °C during processing and implementing calcium carbonate, as taught by Kwon. Highlighting, KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 7, 	
Wherein a step E1 is provided between step E and step F: 
E1: spreading the decorative layer pre-formed material on an upper surface of the bottom layer in the mold frame; 
pressing to obtain a preliminary stone surface; 
Wherein in step F, the preliminary stone surface is cured in the curing oven stead of the primary preliminary stone surface
Zhong teaches the following:
([0085]) teaches spread a part of the mixture of material A and material B on the mold, evenly cover a part of material C, then spread a part of the mixture of In re Susi, 169 USPQ 423)  Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67).
([0085]) teaches following the layering of materials A, B & C within the mold, the article is then press to compact the mixture of A, B, and C.
([0087]) teaches that heating and curing may be utilized. This is done by adding the stone blank after pressing in step E into a curing furnace for heating. Highlighting, that the case law for the REARRANGEMENT OF METHOD STEPS for any perceived discrepancies regarding the order in which the method steps  are implemented, see Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)) and see MPEP 2144.04 (IV)(C).
Regarding claim 10,
Wherein the curing of the primary preliminary stone surface is carried out at a temperature of 70-110 °C literally
Zhong teaches the following:
([0047]) teaches that the curing temperature of the stone blank in the step F in the curing furnace is 85 - 110°C
B.) Claim(s) 8, is rejected under 35 U.S.C. 103 as being unpatentable over Zhong and in view of Kwon and in further view of Wikipedia’s Article on Mixing (Process Engineering) (Mixing (Process Engineering), 2017, hereinafter WAOM).Regarding claim 8, 	
Wherein the stirring in step A involves stirring at a high speed for 1-2 minutes; when a mixer is stirring at the high speed, its operating frequency is 40-60 Hz; 
the stirring in step B and step D involves stirring at a low speed for 4-6 minutes; when the mixer is stirring at the low speed, its operating frequency is 10-20 Hz
Regarding claim 8, Zhong as modified teaches fabricating a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article. Zhong as modified is silent on the variables implemented for mixing such as the speed and time utilized. In analogous art discussing various attributes regarding the mixing of materials including the various variables one may consider when mixing, WAOM suggests details regarding the 
& b.) (Mixing Mechanisms) Mixing leads to a less ordered state inside the mixer, the components that must be mixed are distributed over the other components. With progressing time the mixture becomes more randomly ordered. After a certain mixing time the ultimate random state is reached. Usually this type of mixing is applied for free-flowing and coarse materials. As such, the amount of time utilized for mixing is understood to impact the degree of random ordered. (Industrial Mixing Equipment) teaches that mixers are powered with electric motors that operate at standard speeds of 1800 or 1500 RPM, which is typically much faster than necessary. Gearboxes are used to reduce speed and increase torque. Where 1500 RPM to 1800 RPM is equivalent to 25 to 30 Hz, and the speed implemented is understood to impact the torque and thus power that is used in mixing (Speed and Torque have an inverse relationship, Power = Torque x Speed; Speed = Power / Torque). Accordingly, the case law for result effective variable may be recited regarding the time and speed utilized for mixing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article of Zhong as modified. By utilizing optimized mixing parameters including the time and In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Zhong as modified / WAOM discloses the claimed invention except for optimal parameters utilized in mixing, such as the optimal time and optimal speed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the parameters utilized in mixing, such as the optimal time and optimal speed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the parameters utilized in mixing, such as the optimal time and optimal speed, for the purpose of tailoring the degree of mixing (randomization), (Mixing Mechanisms) and the Torque that realized in mixing (Industrial Mixing Equipment), respectively.C.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Zhong and in view of Kwon and in further view of Wikipedia’s Article on Compaction of Ceramic Powders (Compaction of Ceramic Powders, 2016, hereinafter WAOC)
Regarding claim 9, 	
Wherein the pre-pressing is performed under a pressure of 0.1 MPa to 0.3 MPa; the pressing is performed under a pressure of 1 MPa to 2 MPa
Regarding claim 9, Zhong as modified teaches fabricating a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article. Zhong as modified is silent on the variables implemented during the pressing stage. In analogous art discussing various attributes regarding the compaction of ceramic powders including the various variables one may consider when compacting, WAOC suggests details regarding the optimization of various compaction parameters in particular optimizing the amount of pressure utilized for compacting components, and in this regard WAOC teaches the following:
(Fig. 4) Shows a mechanical model of ceramic forming correctly predicts: (left) the load/displacement curve during cold pressing, (centre) the density (void ratio) map within a formed piece and (right) the dark annular region evidenced on the bottom of a formed piece. As such, the pressure implemented is understood to impact the displacement (compaction) of the final article produced. Adding, that it follows if the displacement of the particles is impacted, then the density of the article produced by pressing would also be impacted, recalling (Density = Mass / Volume). Consequently, the amount of volume (compaction) achieved is tailored by the amount of pressure utilized during pressing. This is best seen in (Fig. 2) which shows the progression of compaction during pressing with the loose state 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a multilayer artificial stone that comprises a decorative layer and a bottom layer, the two layers are they themselves layered in a mold for fabricating, the molding is then followed by pressing, curing, grinding and polishing, the molded article of Zhong as modified. By utilizing optimized compaction parameters including the amount of pressure implemented during compaction, as taught by WAOC. Highlighting, that the implementation of optimized compaction parameters including the pressure used allows for modifying the displacement of the particles that are compacted, in turn allowing for tailoring the density of the final article pressed, (Fig. 4 & Fig. 2). In addition, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves  discloses the claimed invention except for the optimal parameters applied during the pressing of the powders, in particular the optimal amount of pressure utilized.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the parameters applied during the pressing of the powders, in particular the optimal amount of pressure utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the parameters applied during the pressing of the powders, in particular the optimal amount of pressure utilized for the purpose of tailoring the displacement / compaction particles, and thus density of the object fabricated, (Fig. 4).	                                                        ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Donald Slocum (US-5,321,055) – teaches in the (Abstract) a method to provide a hard, well cured, structural material that simulates marble and/or granite that requires no gel coat and is free of air incorporation.
Adams et al. (US-2019/0,099,915) – teaches in the (Abstract) a method for manufacturing an engineered stone, the method including: providing a mixture comprising at least a stone or stone like material and a binder; compacting the mixture; curing the binder; and printing on at least a top surface of the engineered stone.
Moore et al. (US-2010/0,048,772) – teaches in the (Abstract) a An synthetic quartz composition having improved tensile strength, compression strength and bending strength comprising up to 90% quartz stone, from 5 to 90% quartz powder, from 0.1 to 20% resin, from 1 to 25% fiber, from 0.1 to 5% coupling agent, from 0.1 to 5% curing agent, up to 70% glass chip, up to 70% mirror chip, up to 5% pigment, up to 5% shell chip, and up to 5% metal flake, by weight, may be produced in panels and molded shapes such as containers
Ong et al (US-2006/0,270,758) – teaches in the (Abstract) a method for producing a composite material having the appearance of natural stone that made from a polymer and natural aggregate. The composite material also has an antimicrobial material incorporated into it that resists the proliferation of microbes on the surface of the material. 
Sung et al. (US-7,500,899) – teaches in the (Abstract) an artificial marble using multicolor chips, particularly striped chips, and a method for preparing the artificial marble. Since the artificial marble comprises multicolor chips in a new form together with conventional single-color chips, it enables achievement of various appearances, including designs and colors. In addition (Col. 2, lines 14-19) teaches that acrylic artificial marbles are commonly prepared by mixing a filler, e.g., aluminum hydroxide, calcium carbonate and silica, a pigment and a curing agent with a syrup of a monomer, e.g., methyl methacrylate, and polymethyl methacrylate, molding the mixture in a mold or a continuous steel belt, and curing the molded mixture
West et al. (US-7,959,991 & US-7,198,833) – teaches an artificial stone material having an improved natural stone appearance and texture is prepared from resin, curing agent, microspheres and additives. The resin, curing agent, and microspheres are mixed to form a 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715